Citation Nr: 1755549	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-18 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for service connected right pes planus with hallux valgus, plantar fasciitis, and calcaneal spur, currently evaluated as noncompensable prior to June 16, 2014, and 10 percent disabling beginning June 16, 2014.

2.  Entitlement to a higher initial rating for service connected left pes planus with hallux valgus, plantar fasciitis, and calcaneal spur, currently evaluated as noncompensable prior to June 16, 2014, and 10 percent disabling beginning June 16, 2014.


REPRESENTATION

Appellant represented by:	Mary Long, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which granted service connection at a noncompensable rating for the issue on appeal. 

A Notice of Disagreement was received in April 2013.  In July 2013, a Statement of the Case was issued, and, in July 2013, the Veteran filed his substantive appeal (via a VA Form 9).

In June 2014, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2015, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

A March 2016 rating decision increased the Veteran's noncompensable ratings on both claims to his feet to 10 percent, effective June 16, 2014.  As this is not a full grant of benefits sought by the Veteran, both issues remain on appeal.


This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDING OF FACT

The Veteran's overall bilateral foot disorders has resulted in severe flat foot symptoms, manifested primarily by inflammation, calcaneal spurs, pain on manipulation, arch tenderness including along the plantar fascia, degenerative arthritis, flattening of the arch, pain with use, decreased arch height, pronation deformity of the left foot improved by orthotics, weight bearing line falling over the medial or great toe, inward bowing of the Achilles tendon, and mild to moderate symptoms of hallux valgus.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent under Diagnostic Code 5276 (reassigned from Diagnostic Code 5284) for the Veteran's bilateral pes planus with hallux valgus, plantar fasciitis, and calcaneal spur have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5276 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  LEGAL CRITERIA

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of the "staged rating" is required.  Fenderson v. West, 12 Veteran. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when disability may have been more severe at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

The Veteran is seeking a higher initial evaluation for his service-connected left and right pes planus with hallux valgus, plantar fasciitis and calcaneal spurs.  The Veteran's service-connected foot disorders are currently rated under the criteria of Diagnostic Code 5284, which provides that a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries; and a 30 percent rating is warranted for severe foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 also allows for the assignment of a 40 percent rating for the actual loss of use of the foot.  

The Board acknowledges that the terms "moderately severe" and "severe" are not defined under VA law and appear to have no commonly accepted medical definition.  While the terms are used in the ratings for muscle disabilities, they are specifically defined under those regulations.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning)

The Board observes in passing that "severe" is defined as "extremely intense." Webster's New World Dictionary (2nd ed. 1999), 1012 . The term "severe" is used throughout the rating schedule, including in Diagnostic Code 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific diagnostic code.  Within the context of Diagnostic Code 5284, which establishes a successive, tiered rating structure, it represents the highest or most extreme level. 

Within the context of Diagnostic Code 5284, moderately severe is a level that is more impaired than moderate, and less impaired than severe.  In order to be characterized as moderately severe under Diagnostic Code 5284, there must be features of both moderate foot injury and severe foot injury, which considered together, establishes an intermediate level of impairment.

Diagnostic Code 5280, evaluates unilateral hallux valgus.  A 10 percent rating is warranted for severe hallux valgus if it is equivalent to amputation of the great toe or for postoperative hallux valgus with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5276 evaluates pes planus.  A noncompensable rating is warranted for mild symptoms relieved by a built-up shoe or arch support, a 10 percent rating is warranted for moderate symptoms, a 20 percent rating is warranted for severe symptoms unilaterally and 30 percent bilaterally, and a 30 percent rating is warranted for pronounced symptoms unilaterally and 50 percent bilaterally.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

III. BACKGROUND

The Veteran underwent a VA examination in September 2012, in which he was diagnosed with hallux valgus, bilateral plantar calcaneal spurs, and bilateral plantar fasciitis.  Imaging studies were performed of both feet with and without weight bearing, which showed a minimal hallux valgus deformity and a small plantar calcaneal spur on both feet.  The physical examination showed no pain on use or manipulation of the feet, no evidence of marked deformity, and no weight bearing line falling over or the medial or great toe, no inward bowing of the Achilles tendon, no extreme tenderness, no marked deformity, and no swelling on use.

The Veteran underwent a private examination by Dr. J.E. in June 2014 who reported that the Veteran developed some numbness from the inner aspect of his feet into his big toes and pain in his big toes.  The examiner further reported that the Veteran continues to have flatness and pain of the arch of both feet with difficulty standing and walking, that the Veteran has pain and numbness in his big toes, and that the pes planus that the Veteran has with standing and walking has caused inflammation of the muscles and tendons in the arches of his feet, which is as likely as not has caused bilateral plantar fasciitis of his feet.  The examiner reported that physical examination of the right foot revealed flattening of the arch, tenderness over the arch along the plantar fascia, and tenderness over the tarsal tunnel with numbness of the big toe.  The Veteran showed vibratory sense over the medial malleolus, but not over the big toe metatarsophalangeal joint.  Examination of the left foot showed flattening of the arch, tenderness over the arch and along the plantar fascia, tenderness over the tarsal tunnel with numbness of the big toes, and vibratory sense over the medial malleolus, but not over the big toe metatarsophalangeal joint. 

During the Veteran's June 2014 Hearing, the Veteran testified that he has to buy expensive inner soles for his shoes, and has special work mats that he can walk around on.  The Veteran states that he has trouble working because he is unable to take his prescribed opiate medication due to safety hazards at his workplace, and must take Ibuprofen.  The Veteran testified that he has sharp pains upon awakening.  The Veteran's spouse testified that the Veteran drags his feet, and that he has balance issues due to his foot issues which make him fall over.  

An undated brief was submitted on behalf of the Veteran by his representative and added to the Veteran's claims file in August 2014.  The brief stated that during the Veteran's September 2012 VA Compensation and Pension examination, that the Veteran was on Ibuprofen, an inflammatory medication.  The brief stated that the Veteran was not on pain medication during his June 2014 private examination, and therefore the tenderness noted upon the private examination was a more accurate indication of the Veteran's pain level.  

The Veteran underwent an in-person September 2015 VA examination, in which the Veteran was diagnosed with flat foot (pes planus) on both sides, hallux valgus on both sides, plantar fasciitis on both sides, calcaneal plantar spurs on both sides, and 
osteoarthritis with old fractures deformities on both sides.  The Veteran reported pain on both feet but no functional loss or flare ups.  The Veteran showed pain on manipulation of both feet.  The Veteran was shown to have no indication of swelling on use and no characteristic callouses.  The examiner noted that the Veteran uses orthotics on both feet, and that the Veteran has decreased longitudal arch height of both sides upon weight bearing.  The examiner noted marked deformity in the left foot in the form of pronation, which is improved by orthopedic shoes or appliances.  The examiner noted that in both feet, the Veteran has weight-bearing line fall over the medial or great toe, as well as inward bowing of the Achilles tendon of the left foot, but no marked inward displacement with severe spasm of Achilles tendon.  The examiner noted that the Veteran has a hallus valgus condition with mild or moderate symptoms, and that the Veteran has pain on weight bearing on both sides and interference with standing on both sides.  The examiner described the Veteran's functional loss as limited walking due to pain.  Imaging studies of the left and right feet without weight bearing both showed minimal hallus valgus deformities, mild osteoarthritis at the distal toes, small plantar calcaneal spur, slight old fracture deformities at the bases of the second, third, and fourth metatarsals.

IV.  ANALYSIS

The Veteran's claims were initially characterized as numbness in the feet, and subsequently categorized as bilateral pes planus with hallux valgus, plantar fasciitis and calcaneal spur assigned to Diagnostic Code 5276.  In a January 2016 Rating Decision, the RO again recategorized the claims as right pes planus with hallux valgus, plantar fasciitis and calcaneal spur and left pes planus with hallux valgus, plantar fasciitis and calcaneal spur, and reassigned each foot to Diagnostic Code 5284.

In Copeland v. McDonald, the Court held that "[f]or conditions that are not specifically listed in the Schedule, VA regulations provide that those conditions may be rated by analogy under the DC for "a closely related disease or injury."  38 C.F.R. § 4.20 (2017); see 38 C.F.R. § 4.27 ("When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, . . . ." (emphasis added)).  Where, however, a condition is listed in the schedule, rating by analogy is not appropriate.  In other words, "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'" Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added)."  27 Vet. App. at 336-37.

The Board finds that because the Veteran's service connected pes planus is a listed foot condition it should be evaluated under Diagnostic Code 5276 and not Diagnostic Code 5284.

The Board finds that the Diagnostic Code 5276 (severe bilateral acquired flat foot) criteria for a 30 percent rating most closely encompasses the symptomatology of the Veteran's bilateral foot disorder on appeal.  A 30 percent rating under Diagnostic Code 5276 requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  While the September 2012 VA examination showed no pain on manipulation, the Veteran's representative explained that the Veteran was on Ibuprofen, an anti-inflammatory medication and the June 2014 private examination and September 2015 VA examination showed pain on manipulation.  The September 2015 VA examination showed a marked pronation deformity of the left foot.  While swelling on use was not observed during the Veteran's examinations, the Board notes that the June 2014 examiner documented historical evidence of chronic inflammation of the arches and current tenderness of the arch along the plantar fascia.  The 2014 examiner explained that the pes planus that the Veteran has with standing and walking causes inflammation of the muscles and tendons in the arches of his feet, which causes plantar fasciitis.  The Board also notes that while characteristic callosities were also not noted on the Veteran's examinations, that the Veteran was found to have calcaneal plantar spurs.  

Because the Veteran has marked deformity, accentuated pain on manipulation and use, and symptoms similar to swelling and characteristic callosities in the form of chronic inflammation, tenderness, bone spurs, and symptoms associated with his hallux valgus, the Board finds that the 30 percent rating for severe bilateral pes planus most closely encompasses the Veteran's entire disability picture.  

A higher rating for flat foot is not available unless the evidence shows that the flat foot is pronounced; with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachilles on manipulation, with symptoms not improved by orthopedic shoes or appliances.  While the Veteran has shown pronation in his left foot in his September 2015 examination and tenderness of the arches in a June 2014 VA examination, the Veteran did not show any arch tenderness in the more recent September 2015 examination and the pronation of the left foot was shown to have been improved by orthotics.  While inward displacement of the tendoachilles was noted on the September 2015 examination, no severe spasm of the tendoachilles was noted on any examination of record.  As such, the Veteran does not meet the higher rating criteria under 5276 for flat foot.  

In addition to the above, the Board has also considered whether the Veteran is entitled to additional or separate disability ratings at any point during the appeal, for other diagnostic codes relating to the feet.  However, the March 2015 VA examiner found no evidence of hammertoes, hallux rigidus, Morton's neuroma, or malunion or nonunion of the tarsal or metatarsal bones.  As these disorders were not shown on examination, application of the other diagnostic codes relating to the foot is not warranted.  See 38 C.F.R. § 4.72, Diagnostic Codes 5279, 5281, 5282, 5283 (2017). 

The Board notes that the Veteran has been diagnosed with hallux valgus and bone spurs.  Diagnostic Code 5280 provides a 10 percent disability rating for hallux valgus if operated upon with a resection of the metatarsal head or if the severity of the hallus valgus is severe if equivalent to an amputation of the great toe.  There is no evidence that the Veteran's feet have been operated on, and the September 2015 VA examiner stated that the Veteran's hallux valgus is mild to moderate.  Because the Veteran does not meet a compensable rating criteria under the diagnostic code the Veteran will not be separately rated.  Crucially, the Board considered the Veteran's symptoms in assigning a higher rating in which all the criteria under Diagnostic Code 5276 were not otherwise met.  Bone spurs may be rated under Diagnostic Code 5284 "foot injuries, other."  The Board notes that the Veteran has been diagnosed with bone spurs.  However, a separate disability rating under Diagnostic code 5284 would constitute pyramiding.  Pyramiding-the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes-is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  Here, the Board considered any foot pain, inflammation, and tenderness caused by the bone spurs as a basis for assigning a higher rating under Diagnostic Code 5276 where all the criteria were not otherwise met.  

The Board has also considered whether Diagnostic Code 5003 might serve as a basis for an increased rating.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  Id. 

The VA examination dated September 2015 diagnosed the Veteran with arthritis in both feet based on X-ray evidence.  However, a separate disability rating under Diagnostic Code 5003 would constitute pyramiding.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a higher initial rating of 30 percent under Diagnostic Code 5276 (reassigned from Diagnostic Code 5284) for bilateral pes planus with hallux valgus, plantar fasciitis, and calcaneal spur is granted for the entire appeal period, subject to the regulations governing payment of monetary awards.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


